CARPENTER, J.
This is an appeal from a decree of the Probate Court of the Town of West Warwick entered on the 7th- day of January, 1934. Said decree admitted for probate an instrument as the last will and testament of Lucia Di Carlo. The case was tried before -a jury ait East Greenwich and the jury returned a verdict finding that said instrument in writing dated December 19, 1933, .purporting to he the last will and testament of Lucia Di Carlo, late of West Warwick, was the last will and testament -of said Lucia Di Carlo. Thereupon, in due time, the appellant filed a motion for a new trial alleging the usual grounds.
At the trial of said cause the appellant produced evidence to substantiate her reasons of appeal which were that -the instrument in question was executed by Lucia Di Carlo when she was not of sound and disposing mind, -and also that said instrument was executed while under the undue influence of Coneetta Petrocelli, a step-daughter and sole beneficiary under the will. The -appellees, on the other hand, produced evidence tending to show that said instrument was made by Lucia Di Carlo at a time when she was of sound and disposing *81mind and memory and also to show that she was not under the undue influence of her step-daughter.
After a careful consideration of all the evidence, this Court feels that the evidence very strongly preponderated in favor of the appellees’ contention, and therefore feels that the jury were justified in the verdict which they returned.
Motion for a new trial denied.